CRAWFORD, Judge
(concurring in the result):
I disagree with the following dictum in United States v. Bickel, 30 MJ 277, 286 (CMA 1990), that inspections be
pursuant to an established policy or guideline that will eliminate the opportunity for arbitrariness by the person performing the tests. Cf. Florida v. Wells, 495 U.S. 1, 110 S.Ct. 1632, 109 L.Ed.2d 1 (1990).
Quoted, 41 MJ at 182.
To apply the rules in Wells governing automobile inventories to military inspection rules seems to be unsupported, unnecessary, and unwise.